UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

Case 1:20-cv-01198-LAP Document 8 Filed 02/14/20 Page 1of1

 

Index No. 1:20-CV-01198
CROSSBORDERS, LLC d/b/a RAIN AND MEDIARAIN HOLDINGS, LLC Plaintiff(s) Petitioner(s) Calender No
against ~ AFFIDAVIT
OF
RESPOND2 COMMUNICATIONS, INC., previously known as R2C GROUP, d/b/a"RAIN" _Defendant)s) Respondent(s) SERVICE

 

STATE OF DELAWARE, COUNTY OF: NEW CASTLE Ss.:
The undersigned, being sworn, says: Deponent is not a party herein, is over 18 years of age and resides at Wilmington, DE

On 02/13/2020

at 1:30 P M., at C/O DELAWARE SECRETARY OF STATE, 401 FEDERAL ST., DOVER, DE 19901

deponent served the within ;
> summons and complaint DEMAND FOR JURY TRIAL WITH EXHIBITS A-C; PATENT TRADEMARK FORM;

[] subpoena duces tecum
LI citation

on

RESPOND2 COMMUNICATIONS, INC.

INDIVIDUAL
A,

CORPORATION
2,

SUITABLE
AGE PERSON

.O

AFFIXING TO
DOOR, ETC.

0

MAILING TO
RESIDENCE
USE WITH 3 OR 4

SA.

MAILING TO
BUSINESS
USE WITH_3 OR 4

SB.

DESCRIPTION

Xi

O

WITNESS
FEES

0

MILITARY
SERVICE

/
Sworn to before me oP vm

INDIVIDUAL PRACTICES OF JUDGE PRESKA; INDIVIDUAL PRACTICES OF
A MAGISTRATE JUDGE AARON; ELECTRONIC CASE FILING RULES AND INSTRUCTIONS
& defendant. (1 witness hereinafter called _ therein

C1] respondent the recipient lamed
by delivering a true copy of each to said recipient personally; deponent knew the person so served to be the person described as
said recipient therein.

a DELAWARE corporation, by delivering thereat a true copy of eachto LAURA GIACOMA

personally, deponent knew said corporation so served to be the corporation, described in same as. said recipient and knew said
individual to be OFFICER thereof

by delivering thereat a true copy of each to a person of suitable age and
discretion. Said premises is recipient's 1 actual place of business [] dwelling place [1 usual place of abode within the state.
by affixing a true copy of each to the door of said premises, which is recipient's 1] actual place of business 1 dwelling place

LI usual place of abode within the state. Deponent was unable, with due diligence to find recipient or a person of suitable age
and discretion, thereat, having called there

Deponent talked to at said premises who stated that recipient L] lived ( worked there.
Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to recipient
at recipient's last known residence, at and deposited
said envelope in an official depository under exclusive care and custody of the U.S. Postal Service within New York State.
Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly —
addressed to recipient at recipient's actual place of business, at

in an official depository under the exclusive care and custody of the U.S. Postal Service
within New York State. The envelope bore the legend "Personal and Confidential" and did not indicate on the outside thereof,
by return address or otherwise, that the communication was from an attorney or concerned an action against the recipient.

C1 Male DM White Skin (J BlackHair (1 WhiteHair (J 14-20Yrs. [] UnderS' [1 Under 100 Lbs.

h Female (1 BlackSkin & BrownHair () Balding CJ 21-35 Yrs. =] 5'0"-5'3"  (]_ 100- 130 Lbs.
LI Yellow Skin 1 Blonde Hair [1 Mustache & 36-50 Yrs. & 5'4"-5'8" 131-160 Lbs.
CL] Brown Skin (J Gray Hair C] Beard C1] 51-65 Yrs.  [] 5'9"-6'0" [[] 161-200 Lbs.
L] Red Skin C1 Red Hair [1 Glasses L] Over 65 Yrs. [- I Over 6' [] Over 200 Lbs.

Other identifying features:

$ the authorizing traveling expenses L] was paid (tendered) to the recipient

and one days' witness fee: C] was mailed to the witness with subpeona copy.
I asked the person spoken to whether recipient was in active military service of the United States or of the State of New York in any capacity
whatever and received a negative reply. Recipient wore ordinary civilian clothes and no military uniform. The source of my information
and the grounds of my belief are the conversations and observations above narrated, Upon information and belief I aver that the recipient is not
in military service of New York State or of the United States as that term is defined in either the State or in the Federal statutes.

=

NOTapy? ce,

License No.

 

 

GRANVILLE MORRIS

 
